                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                :                    Civil No. 1:18-cv-01908
JOSHUA HOFFEE and SARAH         :
HOFFEE                          :
             Plaintiffs,        :
                                :
        v.                      :
                                :
AAC TRANSPORTATION LLC,         :
PEDRO CARCANO, GUILLERMO :
CRUZ, AMAZON.COM, INC., t/d/b/a :
AMAZON and J.W. LOGISTICS       :
OPERATIONS, LLC.                :
                                :
             Defendants.        :                    Judge Sylvia H. Rambo

                                 MEMORANDUM

       Presently before the court is the motion to dismiss filed by Defendant

Amazon.Com, Inc (“Amazon”). Amazon argues that Plaintiffs Joshua and Sarah

Hoffee (“Plaintiffs”) have failed to plead plausible facts demonstrating that Amazon

is liable for the harms allegedly caused by Defendants Pedro Carcano (“Carcano”),

Guillermo Cruz (“Cruz”), AAC Transportation (“AAC”), and J.W. Logistics

Operations, LLC (“JWLO”) 1 (collectively, “Non-Moving Defendants”). 2 For the

reasons set forth below, Amazon’s motion will be granted.




1
 JWLO was joined as the proper defendant by way of a motion to consolidate a related action,
docketed at 19-cv-650. (Doc. 29.) JWLO replaced the improperly named “J.W. Fleet and
Equipment,” which has since been dismissed from the instant action.
2
 When referring to all defendants collectively, including Amazon, the court shall refer to such
parties as “Defendants.”
I.       Background

         This matter arises out of a motor vehicle accident that occurred in Franklin

County, Pennsylvania on August 7, 2017.                 That day, Plaintiff Joshua Hoffee

(“Hoffee”) was travelling south on Olde Scotland Road while Cruz was travelling

north. Cruz was operating a box truck owned by AAC 3 in the course and scope of

his employment with AAC and was carrying a shipment of packages from Amazon.

In sum, a vehicle travelling in front of Cruz braked suddenly, and, as alleged by

Plaintiffs, Cruz was following too closely to brake appropriately. In order to avoid

hitting the vehicle in front of him, Cruz swerved into Hoffee’s lane and struck Hoffee

in a head-on collision.

         Plaintiff filed the instant action via complaint on September 28, 2018. (Doc.

1.) On October 18, 2018, Plaintiff filed an amended complaint, setting forth

allegations against JWLO, who was a “broker,” or an intermediary that contracted

with transportation companies on behalf of Amazon. Plaintiffs allege that the

accident resulted in significant injuries with long-lasting or permanent side effects

that impact his daily life and ability to work, and Defendant Sarah Hoffee, his wife,

raised loss of consortium claims. On December 17, 2018, Amazon filed the instant

motion to dismiss. (Doc. 18.) The matter has been fully briefed and is ripe for

disposition.

3
    Defendant Carcano is the owner/resident agent of AAC. (Doc. 6, ¶ 6.)

                                                2
II.    Legal Standard

      In deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the Court may look only to the facts alleged in the complaint and its

attachments. Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1261

(3d Cir.1994). The Court must accept as true all well-pleaded allegations in the

complaint and view them in the light most favorable to the plaintiff. Angelastro v.

Prudential-Bache Sec., Inc., 764 F.2d 939, 944 (3d Cir. 1985).

      A valid complaint must set forth “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Although a court must accept as true all of the factual

allegations contained in a complaint, that requirement does not apply to legal

conclusions; therefore, pleadings must include factual allegations to support the

legal claims asserted. Id. at 678, 684. “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at

678 (citing Twombly, 550 U.S. at 555); see also Phillips v. Cty. of Allegheny, 515

F.3d 224, 232 (3d Cir. 2008) (“We caution that without some factual allegation in

the complaint, a claimant cannot satisfy the requirement that he or she provide not

only ‘fair notice,’ but also the ‘grounds’ on which the claim rests.” (citing Twombly,


                                           3
550 U.S. at 556 n.3)). Accordingly, a plaintiff must plead “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

       In disposing of a motion to dismiss, the court “should conduct a two-part

analysis.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “First,

the factual and legal elements of a claim should be separated. The District Court

must accept all of the complaint’s well-pleaded facts as true, but may disregard any

legal conclusions.” Id. at 210-11. “Second, a District Court must then determine

whether the facts alleged in the complaint are sufficient to show that the plaintiff has

a ‘plausible claim for relief.’” Id. at 211 (quoting Iqbal, 556 U.S. at 679). “In other

words, a complaint must do more than allege the plaintiff’s entitlement to relief. A

complaint has to show such an entitlement with its facts.” Id. at 211 (internal

quotation marks omitted).      “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility

and plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 557).

III.   Discussion

       In Pennsylvania, “when an independent contractor causes injury, the party

employing the independent contractor is not liable to the injured third person.

Williams v. Braden Drilling, LLC, No. 11-cv-2342, 2014 WL 4792429, *4 (M.D.


                                           4
Pa. Sept. 24, 2014) (internal citations omitted). “However, when the relationship

between the parties is that of ‘master-servant’ or ‘employer-employee,’ as

distinguished from ‘independent contractor-contractee,’ the master or employer is

vicariously liable for the servant’s or employee’s negligent acts committed within

the scope of his employment.” Wilson v. IESI N.Y. Corp., 444 F. Supp. 2d 298, 313

(M.D. Pa. 2006) (quoting Drexel, 582 F.2d at 785). A person named as an

independent contractor can legally have an employment relationship with the hiring

company. Williams, 2014 WL 4792429, at *4 (citing Wilson, 444 F. Supp. 2d at

313). In a nearly identical factual scenario, this court previously denied summary

judgement to the transportation broker, rejecting the argument that such a broker has

no duty to adequately investigate whether the carriers it hires are safe. Ramos-

Becerra v. Hatfield, No. 14-cv-917, 2016 WL 5719801, *6 (M.D. Pa. Oct. 3, 2016).

Thus, there is little doubt that a broker has a duty to verify the qualifications of

carriers; however, the court has found no case law demonstrating that such a

requirement is imparted to the party contracting for the shipment of goods with the

broker. Accordingly, under the traditional test set forth under Pennsylvania law,

Plaintiffs must assert a plausible employee/employer relationship to overcome the

presumption against vicarious liability in an independent contractor/contractee

relationship.




                                         5
      Plaintiffs, in their brief in opposition to Amazon’s motion to dismiss, appear

to abandon the theory that Amazon exercised such a degree of control, as they raise

no arguments to support the claim that an entity that contracts with another entity,

which in turn contracts with a third entity, is liable for the acts or omissions of the

employee of that third entity. Even assuming they did not abandon such an

argument, Amazon contends that this tenuous relationship between it and AAC or

Cruz fails to show that it had the requisite control over the individual truck driver or

AAC to impose liability. See Hader v. Coplay Cement Mfg. Co., 189 A.2d 271, 277

(Pa. 1963) (holding that, in order to establish liability for a negligence action, a

principal must have some degree of control over the method by which the agent

conducts business); c.f. Courtney v. Ivanov, No. 13-cv-227, 2015 WL 3866674, *6

(W.D. Pa. June 23, 2015) (denying motion to dismiss where the plaintiffs alleged

that a broker, such as JWLO, also acted as a motor carrier). Specifically, Amazon

argues    that    Plaintiffs’   claims    against     it      fail   because   negligent

hiring/training/retention/supervision    claims     require     an   employee/employer

relationship. (Doc. 19, p. 7. (“[A]s a general rule, companies that hire independent

contractors in Pennsylvania are not liable for the negligence of the contractor or that

contractor's employees.”) (citing Restatement (Second) of Torts § 409; Hader, 189

A.2d at 277; Lutz v. Cybularz, 607 A.2d 1089, 1091 (Pa. Super. 1992)); see also

Drexel v. Union Prescription Ctrs., Inc., 582 F.2d 781, 785 (3d Cir. 1978)). Here,


                                           6
there are no allegations that Amazon had any direct control over the actions of

JWLO, AAC, or any of the drivers and, thus, Plaintiffs have failed to plead a

plausible claim that Amazon and any of the Non-Moving Defendants had an

employer/employee relationship.

      Alternatively, Plaintiffs argue a theory of “direct” negligence, asserting that

Amazon owed the public at large a duty of care to periodically review delivery

companies that carry Amazon packages to ensure that they are compliant with

various state and federal regulations and best practices. Plaintiffs also assert that

Amazon is liable for AAC’s and JWLO’s actions because Amazon should have been

aware of their alleged lack of skill and experience that caused the accident. In sum,

Plaintiffs allege that Amazon: 1) failed to take action after AAC received citations

and violations related to Cruz that occurred prior to the accident; 2) continued to use

JWLO and AAC as independent contractors after they had received notice of the

violations; and 3) failed to regulate the manner in which the AAC operated and

maintained the vehicle involved in the accident. Amazon argues that Plaintiffs failed

“to allege facts which establish the breach of a legally recognized duty of the

defendant that is causally connected to the actual damages suffered by the plaintiff.”

Simmons v. Simpson House, Inc., 224 F. Supp. 3d 406, 414 (E.D. Pa. 2016) (internal

citations and quotations omitted).




                                          7
      If Amazon had hired AAC directly, far fewer words would be necessary to

dispose of its motion to dismiss. It is well-settled that a party has a duty to

adequately investigate the qualifications of its contractor. See Hatfield, No. 14-cv-

917, 2016 WL 5719801. Here, however, Plaintiffs essentially submit that Amazon

had a duty to investigate not only the contractor that it hired, JWLO, but also the

contractors that JWLO hired as well. Amazon may well have negligently selected

JWLO, but no facts have been pleaded to show that Amazon was negligent in any

way. As pleaded in the amended complaint, the primary negligent act is three steps

away from Amazon: Cruz allegedly operated his vehicle in a negligent manner,

resulting in injury to Hoffee. The next degree of separation was AAC, who hired

Cruz despite knowledge of numerous alleged violations he had committed that, as

argued by Plaintiffs, should have disqualified him as a truck driver. In turn, JWLO

was allegedly negligent because it knew or should have known of repeated safety

and regulatory violations by AAC which should have demonstrated that it was not

qualified to act as a trucking company. Plaintiffs’ complaint stops short of alleging

any facts that would give rise to a plausible inference that Amazon was negligent in

retaining   JWLO,     and,   in   fact,   asserts   only   that   JWLO     was    an

agent/employee/contractor for Amazon and that “Amazon acted with negligence,

gross negligence, and/or reckless indifference by selecting [Non-moving

Defendants].” (Doc. 6, ¶ 75.) This amounts to little more than a legal conclusion


                                          8
that cannot, by itself, satisfy the pleading standard set forth in Federal Rule of

Evidence 8. See UPMC Shadyside, 578 F.3d 203, 210.

       Moreover, Plaintiffs cite no case law to support the existence of such a duty

of a party shipping goods to investigate independent contractors hired by an

independent contractor, and it appears that such a duty would have potentially dire

consequences if taken to its logical extreme. 4 An individual person, when sending

a package through a private carrier, presumably enters into an implicit contract with

that party for the carriage of goods. If each individual sender held a duty to the

public at large to ensure that the carrier’s individual contractors abided by all

pertinent regulations, then any individual harmed by a negligent UPS or FedEx

driver would have a claim against any person whose package was carried by any

particular truck. Essentially, every crash involving a private carrier could have

hundreds of defendants. However unlikely such a scenario may be, it is illustrative

of the fault in Plaintiffs’ claims against Amazon. Amazon entered into a contract

with an entity that, in turn, contracted with individual shipping companies. There is

no established duty for Amazon to essentially repeat the work performed by JWLO

4
  See Hobbs v. Zhao, No. 13-cv-0673, 2015 WL 427819, *5 (N.D. Okla. Feb. 2, 2015) (“A
company that regularly ships goods has a duty to use reasonable care in selecting the carrier it will
use to transport those goods; if it does not, it will be liable for the negligence of
the carrier. Amazon selected [the broker] to carry its goods, and there is no evidence that it did
not use reasonable care in making that selection. More importantly, Amazon did not select [the
driver] and, thus, any negligence on [the driver’s] part cannot be ascribed to Amazon.”) (granting
summary judgement where the parties assumed the plaintiffs adequately pleaded a claim for
negligent hiring) (citing Hudgens v. Cook Indus., Inc., 521 P.2d 813, 816 (Okla. 1973)).

                                                 9
and Plaintiffs have pleaded no facts which would show that Amazon was negligent

in any way by hiring JWLO itself.

      The above discussion does not, however, require a finding that Plaintiffs’

claims are entirely futile. It is feasible that JWLO demonstrated some conduct that

Amazon knew or should have known of that would indicate that JWLO itself was

acting negligently in researching and retaining carriers. Thus, the court will grant

Amazon’s motion and dismiss Plaintiffs’ claims against it without prejudice,

allowing Plaintiffs an opportunity to assert any facts that would support its direct

claim against Amazon.

IV.   Conclusion

      For the reasons set forth above, Plaintiffs have failed to plead a plausible

negligence claim against Amazon. Accordingly, Amazon’s motion to dismiss shall

be granted without prejudice.



                                                s/ Sylvia H. Rambo
                                                SYLVIA H. RAMBO
                                                United States District Judge


Dated: June 26, 2019




                                        10
